Citation Nr: 1726884	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  08-16 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for cervical spine disorder.

2. Entitlement to an initial evaluation in excess of 20 percent for lumbar spine disability.

3. Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis in the right knee.

4. Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis in the left knee.

5. Entitlement to a total disability rating due to individual unemployability (TDIU) prior to February 19, 2016. 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1976 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas where service connection for hearing loss and cervical spine disorder were denied and service connection granted for lumbar spine and bilateral knee disabilities and assigned initial evaluations as reflected above.  

In August 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.

This case was previously before the Board in November 2012 where it was remanded for additional evidentiary development.  The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998).

The issues  of entitlement to increased ratings for lumbar spine and bilateral knee disabilities and entitlement to TDIU prior to February 19, 2016 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

A cervical spine condition was not shown in service, cervical spine arthritis was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's current cervical spine disorder is etiologically related to his active service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§5103, 5103A (West 2014); 38 C.F.R. §§3.159, 3.326(a)(2016).  

VA's duty to notify was satisfied by letters issued in April 2006 and November 2011.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. See 38 U.S.C.A. §§5102, 5103, 5103A; 38 C.F.R. §3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the record also reflects VA's duty to assist the Veteran in obtaining all relevant records has been satisfied.  The Veteran's service treatment records, Social Security Administration records and identified private treatment records have been associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his disability claims.  

Pursuant to the Board's November 2012 remand directives to obtain an addendum opinion or provide a new VA examination, the Board finds that the RO substantially complied and no further action in this regard is warranted. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

The Veteran was afforded a VA examination in December 2011 and November 2015 for his claimed neck disability.  When VA undertakes to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

The Board notes that it has thoroughly reviewed all the evidence of record in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

II. Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2016).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In this case, the Veteran filed his service connection claim for a neck disability in February 2006, which was denied by a September 2006 rating decision.  The Veteran asserts his neck condition is directly related to an incident in service or alternatively due to his service-connected lumbar spine disability.  In particular, he reports being struck by a wave and thrown about the vessel "like a pinball", and also describes another incident where he fell off a ladder approximately 10 feet to the bottom of the deck.  See Hearing Transcript August 2012, pp. 9-12.  

Review of the Veteran's service treatment records show he was seen in June 1976 for complaints of pain upon palpitation on posterior side of his neck.  He was assessed with having a "common cold" and recommended to get plenty of fluids and rest.  In February 1977, he reported he was forced against the deck when a "wave covered main deck" and was treated for pain on his knees and left shoulder.  There were no symptoms related to his neck or references made by the Veteran regarding his neck.  In April 1977, he was again treated for his knee injury, a notation that he was involved in an auto accident and the examiner noted that he injured his left knee approximately one month ago aboard when he was "struck by a wave".  Again, no reference or complaints of pain in his neck was made by the Veteran.  In September 1977, service treatment records show he "fell approximately 10 feet off a ladder" and was seen for complaints of pain to his left arm.  No complaints or reference of pain to his neck were noted.

A September 1979 re-enlistment examination report shows that the Veteran was deemed qualified for re-enlistment with "normal" findings for head, face, neck and scalp.  There were also no notations of symptoms related to his neck or reports made by the Veteran.  

Likewise, a June 1984 separation examination report documents "normal" clinical evaluations for the head, face, neck and scalp with no notations related to the cervical spine.  In his accompanying Report of Medical History, the Veteran stated, "I'm in good health and not on any medication" but indicated "I was hit by a wave and injured both knees."  He also indicated that he fell down a ladder two times, but on examination, he was qualified for separation with no notations made by the examining physician regarding his neck. 

Post-service, in February 1997, the Veteran was treated by Dr. Tolin for a shoulder injury where on examination of the upper extremity, "no tenderness along the cervical spine" was found.  See San Antonio Orthopaedic Group records.  

The first objective medical evidence documenting a cervical spine condition was in September 2001, approximately 17 years after separation from active service.  Private treatment records show that the Veteran was seen for pain in the cervical area and prescribed physical therapy for the cervical spine by Dr. Shaw.  An accompanying MRI of the cervical spine revealed "bulging of the disc centrally at C3-4".  See Metropolitan Family Practice records. 

Private treatment records from February 2006 to February 2007 show a diagnostic assessment of "cervical disc disease" from the Veteran's private treating physician.  See records from Dr. Singh and Dr. Shaw. 

Upon review of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for a cervical spine disorder.  In so finding, the Board acknowledges that the Veteran's treatment records confirm current diagnosis of cervical disc disease, but concludes that there is no competent medical evidence relating the current disorder to active service.  As the determinative issue involves the etiological connection between service and the current disability, competent medical evidence is required.

In this regard, the Board finds persuasive the November 2015 VA medical opinion constitutes the most probative medical evidence of record.  Following a physical evaluation of the Veteran and consideration of the available record, the VA physician concluded there is no reliable evidence linking the Veteran's cervical spine condition to service.  In his rationale, the examiner pointed out that the Veteran was employed as a distribution clerk for the U.S. Postal Service for 24 years after separation and according to the Veteran, his job required "frequent neck motion" to sort mail.   The examiner also noted the absence of any complaints or treatment in service to indicate the presence of a persistent neck condition.  While acknowledging the Veteran's report of being knocked around by a "wall of water," the examiner concluded there is no evidence that this trauma caused a permanent neck injury, disability or condition.  He further commented that the Veteran's current cervical spine disorder is not related to any event or incident in service, including the reports of a fall from 10-12 feet and being knocked around by a wave. 

Similarly, the Board finds the 2015 VA medical opinion persuasive to address whether the Veteran's current cervical spine disorder is proximately due to or the result of his service-connected lumbar spine disability.  After thoroughly reviewing the claims file, diagnostic tests and conducting a physical examination, the VA physician opined that it was less likely that the Veteran's current cervical spine is proximately caused by or aggravated by service-connected lumbar spine disability.  In a well-grounded rationale, the examiner explained that a lower back condition should not cause any symptoms more than one or two spinal levels above the level affected.  This is because the nerves that innervate the neck and upper limbs exit the spine above that level.  Thus, individuals with spinal cord transections, for example, can move limbs above the level of transection.  Referencing the Veteran's reports of pain in his lower back that radiates up to his spine to his neck, the examiner remarked regardless of how pain is described, the symptoms should not "radiate up to his neck" because there is no physiologic basis for the pain to do so.

In sum, the November 2015 medical opinion provided a reasoned analysis of the case to support the conclusion that there is no reliable evidence linking the Veteran's current cervical spine disorder to service, or that it was proximately due to or aggravated by his service-connected lumbar spine disability. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board further observes that the 2015 VA examiner's opinions stand uncontradicted by any other evidence found in the record and are probative in determining whether the Veteran has substantiated his claim for service connection.
   
The Board has considered the Veteran's assertions that his cervical spine disability is related to his service or service-connected back disability.  While the Veteran is competent to report symptoms observable to a layperson, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of his claimed conditions. See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Thus, as a layperson, the Veteran is not competent to opine on a complex medical question of etiology such as whether his current cervical spine disorder had onset in service or is otherwise related to a service-connected disability, as this requires medical expertise.  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claims for service connection in this case. Lathan v. Brown, 7 Vet. App. 359, 365 (1995).   

Likewise, the Veteran's statement that he was told by his treating physician, Dr. Shaw, that degenerative joint disease and arthritis affects the "entire spine, which includes the neck area" and that he was informed "of the spread of this condition" into his neck also cannot be considered competent medical evidence. See November 2006 Notice of Disagreement.  The connection between what a physician said and a layperson's account of what he purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence. Robinette v. Brown, 8 Vet. App. 69 (1995).

In the alternative, though degenerative joint disease may be considered a chronic disease for VA purposes, arthritis was not clinically shown to a compensable degree within one year following the Veteran's discharge from service as required.  See 38 C.F.R. § 3.307(3).  There is also no persuasive credible lay evidence that degenerative joint disease of the cervical spine manifested to a compensable degree within one year following the Veteran's discharge from service. Id.  The evidence contemporaneous to the Veteran's service and in the years immediately following his service show that there were no abnormalities related to his cervical spine, and he did not complain of any problems related to arthritis or affecting his bones or joints.  Further, as noted above, the earliest notation of symptoms referencing the neck was in 2001.  This objective medical evidence is dated approximately 17 years after the Veteran's separation from active service.  Further, in his claim, the Veteran acknowledged that his cervical spine disability began in March 2004, almost two decades after separation from service.  Accordingly, service connection for a cervical spine disorder on a presumptive basis has not been satisfied and therefore, not warranted here.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection of a cervical spine disorder.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not helpful to this claimant. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a cervical spine disorder is denied. 


REMAND

Upon review of the evidence, including the November 2015 medical opinions, the Board finds that remand is necessary before the Board can adjudicate the Veteran's claim for an increased rating for lumbar spine and bilateral knee disabilities.  

First, the Board finds the November 2015 medical opinion inadequate as valid measurements were unobtainable and the examiner found it "difficult to gauge the Veteran's true impairment" due to the Veteran's lack of full effort.  Pursuant to the Board's November 2012 remand, the Veteran was afforded a new VA examination to evaluate the current severity of his service-connected lumbar spine and bilateral knee disabilities.  On examination, the examiner found that valid measurements could not be obtained as the Veteran demonstrated "submaximal effort" on range of motion testing.  For the spine, the examiner indicated "unable to test" and explained that the "Veteran demonstrated forward flexion of 50 degrees and extension of 10 degrees on formal range of motion measurements, but was able to sit upright with legs extended on the exam table during knee exam, with hip flexion of 90 degrees.  This demonstrates submaximal effort on range of motion measurements, and valid range of motion was unobtainable."  Similarly, during the knee examination, the examiner also indicated "unable to test" and further observed the "Veteran demonstrated flexion of 20 degrees; he was able to sit in a chair with knee flexion of 90 degrees; valid range of motion measurement unobtainable."  See Back Conditions and Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ).  As the examiner expressed uncertainty regarding the actual functional limitation due to the unreliability of the Veteran's range of motion test, the Board finds remand is required for a new examination.

Additionally, remand is also warranted for a new examination in order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet.App. 158 (2016).  Since the Veteran's claim was last before the Board, the Court issued a decision finding that VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald 8 Vet.App. 158 (2016); 38 C.F.R. §4.59 (2016). Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Critically, this type of joint testing was not accomplished during the Veteran's most recent November 2015 VA examination.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  Accordingly, additional VA examination is warranted here.  

Further, as the development ordered above for the Veteran's claim for an increased rating for lumbar spine and bilateral knee disabilities could result in information relevant to the issue of entitlement to a TDIU for the period prior to February 19, 2016, the Board finds the issues are inextricably intertwined and therefore the issue of entitlement to TDIU, prior to February 19, 2016, must be remanded as well. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and severity of his lumbar spine and bilateral knee disabilities.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.

Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Specifically, active and passive range of motion testing as well as weight-bearing and non-weight-bearing testing must be conducted, and if possible, with the range of the opposite undamaged joint.

The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.  The extent of additional limitation should be expressed in degrees.

If flare-ups are reported, the examiner must express an opinion on whether the flare-ups are associated with additional functional loss.  If so, he or she should estimate the degree of lost motion during such flare-ups.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The presence of ankylosis must be noted.  The examiner must also indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's knees, if any.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should so state.

Further, the examiner must indicate whether there is cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion of the joint or partial removal of the semilunar cartilage.

2. Upon completion of the requested development and any additional development deemed appropriate, the AOJ should readjudicate the claims for entitlement for an increased rating for his service-connected lumbar spine and bilateral knee disabilities and TDIU for the period prior to February 19, 2016.

If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


